DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 	Claims 2-14 and 16-18 were received for consideration with claims 1 and 16-18 having been amended.

Allowable Subject Matter
Claims 2-14 and 16-18 are allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not show with respect to independent claims 1, 16, or 17 “defining a distance-related access restriction between a media presentation system and a second electronic device; and selecting, by a user of the first electronic device, one or more access control settings for the media presentation system to be controlled by the second electronic device, including placing a restriction on the second electronic device to not control a volume of the media presentation system” with the other limitations of the claim.

 
The closest art Warrick et al (US 2014/0143380) in view of Im et al (US 9,832,509), Parekh (US 2013/0268593) and Yang et al (US 2007/0085846) do not teach these limitation. 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin Almeida whose telephone number is 571 -270-1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to. 5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to 4:00 P.M.


/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492